[Cite as State v. Koon, 2021-Ohio-1561.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. William B. Hoffman, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
DAVID A. KOON,                               :       Case No. 20 CA 0006
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Perry County Court
                                                     of Common Pleas, Case No. 17 CR
                                                     0074




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    April 30, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH A. FLAUTT                                     DAVID A. KOON, Pro Se
Perry County Prosecuting Attorney                    A-743965
                                                     Noble Correctional Institute
By: David L. ROWLAND                                 15708 McConnelsville Road
Assistant Prosecuting Attorney                       Caldwell, Ohio 43724
111 N. High Street
P.O. Box 569
New Lexington, Ohio 43764
Perry County, Case No. 20 CA 0006                                                  2


Baldwin, J.

       {¶1}   Appellant, David A. Koon, appeals the February 20, 2020 decision of the

Perry County Court of Common Pleas denying his second motion to withdraw his plea of

guilty. Appellee is the State of Ohio.

                       STATEMENT OF FACTS AND THE CASE

       {¶2}   Appellant, David A. Koon was charged in 2017, entered a guilty plea in 2018

and was sentenced on April 27, 2018. He filed two motions to withdraw his guilty plea

contending in both that, among other issues, the state breached a plea agreement to not

require forfeiture of a parcel of real property. Both motions were denied. He appealed the

trial court's denial and the first appeal, Case Number 19-001, was dismissed for want of

prosecution and no further action was taken. The second motion was denied on

February 20, 2020 and is now before us on appeal.

       {¶3}   Appellant was indicted on October 25, 2017 and charged with illegal

cultivation of marijuana in violation of R.C. 2925.04(A), a second-degree felony;

possession of marijuana in violation of R.C. 2925.11(A), a second-degree felony;

trafficking in marijuana in violation of R.C. 2925.03(A)(2), a second-degree felony and

having weapons under a disability in violation of R.C. 2923.13(A)(3),(B), also a felony of

the second-degree. The charges involving marijuana included a requirement that Koon

forfeit two firearms as well as a parcel of real property.

       {¶4}   A notice of plea hearing was journalized on April 11, 2018, suggesting that

Koon had notified the court that he decided to change his plea.

       {¶5}   At the hearing for the change of plea, the prosecutor summarized the terms

the parties recommended to the trial court:
Perry County, Case No. 20 CA 0006                                                     3


               The Defendant is willing to enter a plea today to the third count of the

       indictment, which is trafficking in marijuana, felony of the second degree;

       the firearm specification associated with that; and the forfeiture specification

       as it pertains to the two firearms. He's also pleading to the weapons under

       disability.

               In return for that plea, we would nolle the remaining charges

       contained within the indictment, would recommend that he be sentenced to

       five years on the trafficking in marijuana charge; one year on the firearm

       specification; and one year on the having weapons while under disability,

       all to be served consecutively.

Change of Plea Hearing, Apr 12, 2018, p. 3, lines 9-22)

       {¶6}    On April 17, 2018, a document captioned "Instructions to Defendant" and a

second document captioned “Written Guilty Plea” were filed with the court. The parties

amended both documents by striking language that required Koon to forfeit a parcel of

real property. Neither document contains language restricting the appellee’s ability to

pursue a civil action for forfeiture.

       {¶7}    Appellant was sentenced on April 27, 2018. The sentencing entry refers to

forfeiture of two fire arms, buts does not mention the real property and does not prohibit

appellee from pursuing forfeiture.

       {¶8}    On January 17, 2019 appellant filed his first motion to withdraw his guilty

plea. Within that motion he includes several bases for his motion and the most relevant

for the purposes of this appeal is contained in paragraph eight of his memorandum in

support:
Perry County, Case No. 20 CA 0006                                                   4


              also my counsil said that the prosecutor an the judge had all came

       to an agreement that if i took the plea agreement that the land of mine would

       not be taken. In which was a lie and another way to get me to plea. (SIC).



       {¶9}   The trial court denied Koon's motion on February 4, 2019 and Koon filed a

notice of appeal on March 1, 2019. The notice of appeal was filed without a docketing

statement and this court issued an entry on March 15, 2019 requesting that a docketing

statement be attached. Kuhn did not respond to that entry and, on April 12, 2019, the

appeal was dismissed for want of prosecution.

       {¶10} During the pendency of the aforementioned appeal Koon filed a second

motion to withdraw his plea. Within that motion, Koon acknowledged that a civil action for

forfeiture of real property held in his name was pending before he was indicted on the

criminal charges that are the subject of this appeal. He explained that he entered into a

plea agreement with the appellee in which appellee agreed "to exclude the .87 acres

located at 6679 Twp. R. 1008, Corning, Perry County, Ohio from the forfeiture

specification part of the plea agreement * * *." (Motion to Withdraw Plea, Mar. 25, 2019,

p.4). Koon does not state that there was an agreement that the civil action seeking

forfeiture of the real property would be dismissed and the record contains no such

representation by appellee. Though he does not expressly state so, we can infer from

this argument that Koon believes that the plea agreement should be interpreted as

appellee's representation that the property would not be seized in the civil action, but the

record contains no support for that conclusion.
Perry County, Case No. 20 CA 0006                                                     5


       {¶11} The same day as the filing of that motion, March 25, 2019, the trial court

journalized an entry deferring ruling on the motion pending the appellate court's decision

on the appeal of the first motion to withdraw the plea. Once the first appeal was dismissed

for want of prosecution, the trial court issued an entry dismissing the motion to withdraw

on February 20, 2020. The trial court made a finding that addressed the crux of Koon's

motion:

              A Complaint for civil forfeiture of the Defendant's real property was

       filed on September 29, 2017. The Defendant was served with that

       Complaint on October 4, 2017. The two cases were, therefore, proceeding

       simultaneously. The Prosecutor agreed not to recommend the property be

       forfeited in the criminal case. However, the Assistant Prosecuting Attorney

       did not agree to dismiss the Complaint for forfeiture in the civil case. The

       Defendant was fully aware of the civil case when he agreed to plead guilty

       in the criminal case. He was represented by counsel in the criminal case.

(Entry, Feb. 20, 2020, p. 2.)

       {¶12} Koon filed a notice of appeal on March 9, 2020 with a docketing statement.

He supplemented that filing with amended docketing statement on March 18, 2020, the

amendment making clear that he was appealing the trial court's decision to deny his

motion to withdraw his plea. He submitted one assignment of error:

       {¶13} “I.   THE   GOVERNMENT         BREACHED        THE    APPELLANT'S        PLEA

AGREEMENT. THIS ALLEGATION IS NOT INCREDIBLE, FRIVOLOUS, OR FALSE

AND THUS, THE TRIAL COURT ERRED BY DENYING APPELLANT'S PETITION TO

VACATE WITHOUT A HEARING.”
Perry County, Case No. 20 CA 0006                                                 6


                               STANDARD OF REVIEW

      {¶14} We review the trial court's denial of a motion to withdraw a guilty plea under

an abuse of discretion standard of review. State v. Pepper, 5th Dist. Ashland No. 13 COA

019, 2014–Ohio–364, ¶ 31 quoting State v. Caraballo, 17 Ohio St.3d 66, 477 N.E.2d 627

(1985). “A motion made pursuant to Crim.R. 32.1 is addressed to the sound discretion of

the trial court, and the good faith, credibility and weight of the movant's assertions in

support of the motion are matters to be resolved by that court.” Pepper, supra at ¶ 31

quoting State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph two of the

syllabus. The trial court abuses its discretion by issuing a decision that we find

unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶15} Criminal Rule 32.1 provides, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest injustice

the court after sentence may set aside the judgment of conviction and permit the

defendant to withdraw his or her plea.” Under the “manifest injustice” standard, a post-

sentence withdrawal motion is granted only in extraordinary cases. State v. Aleshire,

Licking App.No. 09–CA–132, 2010–Ohio–2566, ¶ 60.

                                      ANALYSIS

      {¶16} Koon filed a brief that does not fulfill all of the requirements of App.R. 16.

He filed this appeal pro se, nevertheless, “like members of the bar, pro se litigants are

required to comply with rules of practice and procedure.” Hardy v. Belmont Correctional

Inst., 10th Dist. No. 06AP–116, 2006–Ohio–3316, ¶ 9. See, also, State v. Hall, 11th Dist.

No. 2007–T–0022, 2008–Ohio–2128, ¶ 11. We also understand that “an appellate court
Perry County, Case No. 20 CA 0006                                                    7


will ordinarily indulge a pro se litigant where there is some semblance of compliance with

the appellate rules.” State v. Richard, 8th Dist. No. 86154, 2005–Ohio–6494, ¶ 4 (internal

quotation omitted). Koon's brief fails to clearly describe the judgment subject to the appeal

and lacks material compliance with App.R. 16. Despite the omissions, the body of his

brief and the record provide sufficient insight into Koon's arguments, so we conclude that

resolving this appeal will serve the interests of justice.

       {¶17} Appellee argued in its motion to dismiss the appeal as well as its brief that

the appeal is barred by res judicata. We denied the motion to dismiss, but appellee has

raised the issue of res judicata in its appellate brief, and we conclude that the record in

this case warrants the consideration of that doctrine.

       {¶18} Koon did not address the issue in his brief, but did argue that the doctrine

did not apply in his motion to withdraw his plea. He cited to the case of State v. Wolford,

2nd Dist. Miami No. C.A. 99CA10, 1999 Ohio App. LEXIS 4282 (September 17, 1999) in

support of his position, but that case is distinguishable and more recent decisions of the

Second District Court of Appeals support a contrary conclusion.

       {¶19} In Wolford the trial court invoked res judicata when Wolford asked that he

be permitted to withdraw his plea because the trial court failed to comply with Crim. R. 11

during his plea hearing. The Second District concluded that res judicata did not apply in

that context Id. at p. 2, but that court did not address the filing of multiple motions to

withdraw a plea. In State v. McCain, 2nd Dist. Montgomery No. 27195, 2017-Ohio-7518,

¶ 25, the Second District Court of Appeals recognized that if a Crim.R. 32.1 motion to

withdraw plea asserts grounds for relief that were or should have been asserted in a

previous Crim.R. 32.1 motion, res judicata applies and the second Crim.R. 32.1 motion
Perry County, Case No. 20 CA 0006                                                      8


will be denied. We find the McCain decision on point and the Wolford case distinguishable

and inapplicable to the facts of the case before us.

       {¶20} After review of the record, we conclude that Koon’s second motion for relief

from judgment and the appeal of the February 20, 2020 denial of his motion to withdraw

his guilty plea filed March 25, 2019 are barred by the doctrine of res judicata. Koon’s

second motion to withdraw his plea contained the same argument as his first motion,

alleging a breach of a plea agreement. He failed to prosecute his appeal of the dismissal

of the first motion. The doctrine of res judicata prevents his escape from the finality of that

judgment.

       {¶21} Numerous courts have applied the doctrine of res judicata to successive

motions to withdraw a guilty plea. See State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-

3831, 935 N.E.2d 9, ¶¶ 59-60 (Ohio courts of appeals have applied res judicata to bar the

assertion of claims in a motion to withdraw a guilty plea that were or could have been

raised at trial or on appeal); State v. Perez, 1st Dist. Hamilton No. C-170052, 2017-Ohio-

9190, ¶ 3 (We agree with our sister districts and hold that, if a Crim.R. 32.1 motion asserts

grounds for relief that were or should have been asserted in a previous Crim.R. 32.1

motion, res judicata applies, and the second Crim.R. 32.1 motion should be denied); State

v. McLeod, 5th Dist. Tuscarawas No. 2004 AP 03 0017, 2004–Ohio–6199 (holding res

judicata barred current challenge to a denial of a motion to withdraw because the issues

could have been raised in a defendant's initial motion to withdraw); State v. Vincent, 4th

Dist. Ross No. 03CA2713, 2003–Ohio–3998 (finding res judicata barred defendant from

raising issues that could have been raised in a prior motion for new trial or Crim.R. 32.1

motion); State v. Reynolds, 3rd Dist. Putnam No. 12–01–11, 2002–Ohio 2823 (finding
Perry County, Case No. 20 CA 0006                                                       9


that the doctrine of res judicata applies to successive motions filed under Crim.R. 32. 1).

As succinctly stated in State v. Kent, 4th Dist. Jackson No. 02CA21, 2003–Ohio–6156,

“Res judicata applies to bar raising piecemeal claims in successive post-conviction relief

petitions or motions to withdraw a guilty plea that could have been raised, but were not,

in the first post-conviction relief petition or motion to withdraw a guilty plea.” Accord, State

v. Fryer, 5th Dist. Perry No. 15–CA–00013, 2015–Ohio–4573, 48 N.E.3d 962, ¶ 38; State

v. Gallegos–Martines, 5th Dist. Delaware No. 10–CAA–06–0043, 2010–Ohio–6463, ¶ 12;

State v. Sneed, 8th Dist. Cuyahoga No. 84964, 2005–Ohio–1865, ¶ 17.

       {¶22} The facts and issues described in Koon’s second motion to withdraw his

plea were known to him when he filed his first motion. Koon had the opportunity to present

his argument, failed to take advantage of it, and cannot resurrect his claims. Because

Koon's claims are properly barred by res judicata the trial court's judgment overruling his

successive motion to withdraw his guilty plea was correct. Accordingly, regardless of the

trial court's reasoning Koon cannot demonstrate prejudice from the trial court's ruling.

       {¶23} We have concluded that Koon's motion was barred by res judicata, but if we

were to consider the merits of the motion, we would conclude that the trial court did not

err.

       {¶24} Koon claimed manifest injustice occurred as a result of the appellee's

breach of the plea agreement provision that eliminated the forfeiture of real property from

his sentence. The record in this case does not show a breach of that term as there is no

evidence of the imposition of a forfeiture as a result of the plea. Koon and the trial court

both refer to a civil matter in which the state was allegedly seeking forfeiture of the real

property and, presumably, that litigation concluded with forfeiture in favor of the state.
Perry County, Case No. 20 CA 0006                                                   10


Such a civil action was not prohibited by language in the plea agreement or in the record

of this case. The record shows that the parties struck the requirement of forfeiture of real

property from the recommended sentence, but did not prohibit a separate action seeking

the same result.

       {¶25} The trial court's decision that manifest injustice did not occur is supported

by the record and was not unreasonable, arbitrary, or unconscionable. If the motion had

not been barred by res judicata, we would conclude the court had not abused its discretion

in dismissing the motion to withdraw the plea.

       {¶26} Koon's first assignment of error is denied and the decision of the Perry

County Court of Common Pleas is affirmed.

By: Baldwin, P.J.

Hoffman, J. and

Delaney, J. concur.